Citation Nr: 0302408	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disability.

(The issue of entitlement to an initial rating in excess of 
zero percent for bilateral hearing loss, on appeal from an 
original grant of service connection, will be addressed in 
the remand portion of this decision/remand.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1972.

The service connection issue listed above comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision of the Department of Veterans Affairs 
(VA) San Juan, Puerto Rico, Regional Office (RO).

The issue listed between parentheses on the first page of 
this decision/remand, to be addressed in the remand section, 
comes before the Board on appeal from a December 2001 rating 
decision of the same RO, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
for that disability. 


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the issue 
of entitlement to service connection for an eye disability 
have been made by the agency of original jurisdiction.

2.  The veteran has a diagnosis of refractive error of the 
eyes, which is not considered a disease for VA purposes.

3.  The veteran also has a diagnosis of diplopia, with 
associated convergence insufficiency, but this disability is 
not shown to have had its onset during service or to be 
causally related to, or to have been aggravated by, service.




CONCLUSION OF LAW

An acquired eye disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also the recent decision 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
particular, it is noted that the veteran having filed his 
claim for service connection for an eye disability in January 
1998, he was advised by the RO, in an October 1999 letter, of 
the evidence that he needed to submit in order to have a 
complete claim for such benefits.  Evidence was received from 
the veteran, in the form of a private ophthalmic report dated 
in August 2000, and it was made part of his file.  A VA eye 
specialist thereafter examined him, in November 2000.  By 
letter dated in April 2001, the RO advised the veteran of the 
enactment of the VCAA and of VA's redefined duties to assist 
and notify under the VCAA, as well as every claimant's duties 
to cooperate with VA in developing his or her claim.  In June 
2001, testimony was received from the veteran at a hearing 
that was conducted at the RO.  A transcript of that hearing 
is of record.

Additionally, it is noted that, by letter dated in July 2002, 
the Board advised the veteran that steps were being taken to 
further develop his claim.  Specifically, the veteran was 
asked to provide copies of records reflecting private eye 
treatment from a Dr. O. G. in 1972, or to authorize the 
Board, in writing, to obtain that evidence in his behalf.  
The veteran responded, in August 2002, indicating that Dr. O. 
G. was no longer in business and that the veteran had been 
told that the records of this eye specialist had been 
destroyed.  The development of the Board also included a 
request for another VA examination of the veteran's eyes and 
an opinion as to the etiology of the claimed eye 
disabilities.  The examination was conducted and its report, 
dated in September 2002, is of record.  Thereafter, the Board 
asked that same specialist to render an addendum to her 
September 2002 report, clarifying her opinion and reconciling 
it, to the extent possible, with a VA opinion that had been 
rendered in November 2000.  The addendum, dated in November 
2002, was produced and has also been made part of the 
veteran's claims file.  In a January 2003 letter, the Board 
invited the veteran to review the above mentioned VA reports 
of September and November 2002 and to thereafter submit any 
additional comments or evidence he might deem pertinent to 
his appeal.  The veteran responded to this most recent 
communication from the Board, by letter also dated in January 
2003, in which he essentially took exception with some 
wording in medical evidence in the record; claimed that his 
"extensive" use of a stereoscope for seven months during 
service caused the weakening of the muscles of his eyes to 
the point where he developed diplopia; and requested 
resolution of his appeal in his favor based on reasonable 
doubt.  The veteran's statement is acknowledged, and its 
pertinent argument will be addressed later in this decision.

Other than the above statement of January 2003, the veteran 
has not provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran regarding the matter on 
appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

The service medical records show a December 1969 consultation 
due to complaints of frontal headaches in the afternoon and 
after reading, with objective findings of near exotropia, 
intermittent, and visual acuity of 20/20 in both eyes.  They 
also reveal complaints of an imbalance in the extrinsic eye 
muscles on separation examination in December 1971, with "no 
visual defects" noted, visual acuity of 20/20, and a normal 
clinical evaluation of the eyes.

On VA examination in July 1972, visual acuity was again noted 
to be 20/20 in both eyes, and the examination of the eyes was 
normal, except for findings of convergence insufficiency and 
loss of depth perception, which were listed as the two 
pertinent diagnoses.  The examiner also added a note to the 
effect that the "[c]onvergence insufficiency [was] not 
relieved by convergence exercises."

Of record is also an August 2000 "ophthalmic report" from 
Dr. C. D. V., a private ophthalmologist, who indicated that 
he examined the veteran in July 2000 for complaints of double 
vision, frontal headaches, and congested eyes after reading 
for a while, and that the veteran stated that these symptoms 
began in December 1969 at which time he was evaluated and 
told that he had an intermittent near exotropia.  Symptoms 
had persisted and the veteran had been re-evaluated in 
December 1971 and found to have an imbalance of the extrinsic 
eye muscles.  The veteran also reported to Dr. C. D. V. that, 
in 1972, shortly after his separation from active military 
service, he was evaluated by a private optometrist in San 
Juan, Puerto Rico, who prescribed prismatic eyeglasses.  The 
diagnostic impressions rendered by Dr. C. D. V. were 
exophoria and diplopia (i.e., double vision; see Dean v. 
Brown, 8 Vet. App. 449, 451 (1995)), error of refraction, and 
mild inflammatory blepharoconjunctivitis.  It was noted that 
the veteran's exophoria and diplopia for near vision may 
limit the veteran's reading and near vision and that the 
veteran could benefit from a VA neurologic and 
neurophthalmologist evaluation.  Dr. C. D. V. further added 
the following opinion (originally in Spanish, but soon after 
translated by the RO in the January 2001 rating decision):  

The condition of intermittent near 
exotropia and imbalance of the extrinsic 
muscles is the same that [the veteran] 
had during military service.

On VA special eye examination in November 2000, the veteran's 
visual acuity was again listed as 20/20 in both eyes, and the 
veteran was noted to have no visual field deficits.  Diplopia 
on near vision, secondary to convergence insufficiency, and 
refractive error, were diagnosed, and the following opinion 
was rendered:

Evidence of this condition is 
contradicted in service records.  I 
cannot establish an etiology but this is 
usually a congenital condition that may 
progress as accommodation is lost.

At a June 2001 RO hearing, the veteran said that he entered 
service in 1967 with no disorders of the eyes, that he was 
found to have his current weakness of the muscles of the eye, 
with diplopia, upon discharge in 1972, that he saw a private 
optometrist in San Juan shortly after discharge in 1972, who 
prescribed special prismatic glasses for him, and that he 
believed that his current eye condition was acquired while on 
active duty.

On VA re-examination by another VA specialist in September 
2002, the veteran had 20/20 corrected vision in both eyes, no 
visual field deficits, full extraocular movements, and a 
negative slit lamp examination for eye disease or injury.  He 
did have, however, constant diplopia for near vision 
(approximately two feet), which was corrected with prism 
trifocals.  The diagnosis was listed as follows:

DIAGNOSIS:

Diplopia on near vision due to 
convergence insufficiency.

Review of medical record done.  Evidence 
on record reveals that this condition was 
not present or manifest in 1966 (a 
physical exam with ophthalmic evaluation 
was done were patient was orthophoric 
without diplopia).  [The veteran] started 
with symptoms during 1972 when he first 
received orthoptic treatment without 
success and began using prisms to correct 
diplopia.

This condition is acquired and present as 
accommodation is lost with age 
(accommodative insufficiency) as in this 
[veteran].  Also can be associated with 
other systemic conditions such as 
Parkinson and oral lithium, but this 
veteran has neither of these.

In November 2002, the above VA specialist submitted the 
following addendum to her above opinion of September 2002:

In relation to the statement made in VA 
ophthalmic evaluation in November 2000 as 
to a congenital origin, I cannot 
establish the onset of this condition 
(which may be congenital, but there is no 
way of establishing this) but it has 
progressed with aging process as 
accommodation is being lost.  Therefore, 
it is basically considered as 
"acquired" and is not likely related to 
military service.

On appeal, the veteran essentially contends that his current 
condition of weakness of the muscles of the eye, with 
associated diplopia, should be service-connected because it 
had its onset during service.  He has more recently refined 
his contentions on appeal, as indicated earlier, by arguing, 
in his statement of January 2003, that his "extensive" use 
of an optical instrument called a "stereoscope" for seven 
months during service caused the weakening of the muscles of 
his eyes to the point where he developed diplopia.

Legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 C.F.R. 
§ 3.306(a) (2002).

Congenital or developmental defects and refractive error of 
the eye are not considered diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
(2002).  See also 38 C.F.R. § 4.9 (2002).  Service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service, or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  VA's General 
Counsel has further explained that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).

VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being 
mutually exclusive.  The term "disease" is broadly defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions which are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Two eye disabilities have been diagnosed in this case:  
refractive error of the eye, and diplopia with associated 
convergence insufficiency.

Service connection for refractive error of the eye cannot be 
granted in this case because this is one of the specific 
disabilities that VA does not grant service connection for, 
as it is not considered a disability for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2002).

Regarding the veteran's claim for service connection for 
diplopia, with associated convergence insufficiency, the 
record shows an initial (November 2000) opinion to the effect 
that this is usually a congenital condition that progresses 
with the passage of time; a September 2002 opinion to the 
effect that this is an "acquired" condition that progresses 
with age as accommodation is lost; and a November 2002 
clarification of the September 2002 opinion stating that, 
while this may be a congenital condition, it is basically 
considered an "acquired" condition in this particular case 
but "not likely related to [the veteran's period of] 
military service."  Also, as the VA eye specialist who 
examined the veteran in September 2002 noted, the record 
reveals that this disability was "not present or manifest" 
during service and that its first symptoms started after the 
veteran had already been discharged from active military 
service in 1972.

The opinion rendered by Dr. C. D. V. in August 2000, to the 
effect that the veteran's diplopia, with associated 
convergence insufficiency, is the same "condition" that the 
veteran has now, is acknowledged, but that opinion is noted 
not to have been supported by a rationale or some adequate 
explanation of how it was reached.  In contrast, the medical 
opinions provided by VA, particularly those of September and 
November 2002, which contradict the opinion from Dr. C. D. V. 
regarding inservice origin of the current eye disability, 
were accompanied by a rationale.  Consequently, the Board has 
determined to assign more probative weight to the VA opinions 
negating the existence of a nexus between the veteran's 
current eye disability and service.

There is also in the file evidence linking the veteran's 
diplopia with service and implying an opinion that that 
disability, if congenital, is a disease rather than a defect, 
and even advancing a new theory, in January 2003, claiming 
that the veteran's diplopia is directly related to injury to 
the eyes caused by the use of an optical instrument.  All 
this evidence, however, is in the form of statements 
subscribed by the veteran himself.  These statements, while 
seemingly produced in good faith, are nonetheless considered 
lay evidence and, as such, are insufficient to establish 
causation.  See, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board acknowledges the veteran's belief that his current 
eye disabilities should be service-connected.  However, he 
has one eye disability (refractive error) that is 
specifically considered not a disease for VA purposes, and 
another eye disability (diplopia, with associated convergence 
insufficiency), which the preponderance of the evidence shows 
is either a congenital condition or an "acquired" medical 
condition that did not have its onset during, nor is causally 
related to, nor was aggravated by, service.  Accordingly, the 
Board concludes that service connection for an eye disability 
is not warranted.

Finally, it is noted that it is VA's defined and consistently 
applied policy to resolve reasonable doubt in favor of a 
claimant when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point.  
By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).  In the present case, for the foregoing reasons and 
bases, there exists no reasonable doubt to be resolved in 
favor of the veteran.  Therefore, the claim must be denied.


ORDER

Service connection for an eye disability is denied.


REMAND

The veteran's filing of a notice of disagreement with respect 
with the rating assigned by the RO in its rating decision of 
December 2001 for the veteran's bilateral hearing loss was 
timely.  However, the RO has yet to issue a Statement of the 
Case on the underlying claim, to give the veteran an 
opportunity to perfect his appeal of this claim, if he so 
wishes.  Therefore, the claim must be REMANDED at this time, 
per Manlincon v. West, 12 Vet. App. 238 (1999), for that 
action.  See 38 U.S.C.A. § 7105(a) (West 2002) (Appellate 
review will be initiated by an NOD and completed by a 
Substantive Appeal after a Statement of the Case is 
furnished.); 38 C.F.R. §§ 20.200, 20.201 (2002).

Accordingly, the issue of entitlement to an initial rating in 
excess of zero percent for bilateral hearing loss, on appeal 
from an original grant of service connection, is remanded for 
the following additional action/development:

The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to an initial rating in 
excess of zero percent for bilateral 
hearing loss, on appeal from an original 
grant of service connection.  The veteran 
should be advised that he may perfect his 
appeal of this issue by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b) (2002), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

If an appeal is perfected on the above issue, that issue 
should then be certified for the Board's appellate review, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is hereby advised 
that he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


